Dismissed and Opinion Filed June 29, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00396-CV

                          CHRISTY WATKINS, Appellant
                                     V.
                     WOODSIDE VILLAGE APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00585-2018

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                   Opinion by Justice Francis
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated April 9, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated April 9, 2018, we notified appellant the

time for filing her docketing statement had expired. We cautioned appellant that failure to file her

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated June 6, 2018, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

of payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We
cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. That notice was returned marked “not deliverable as addressed unable to forward.” To

date, appellant has not paid the filing fee, provided the required documentation, updated her

address, nor otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




180396F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CHRISTY WATKINS, Appellant                        On Appeal from the County Court at Law
                                                   No. 6, Collin County, Texas
 No. 05-18-00396-CV        V.                      Trial Court Cause No. 006-00585-2018.
                                                   Opinion delivered by Justice Francis.
 WOODSIDE VILLAGE APARTMENTS,                      Justices Fillmore and Whitehill
 Appellee                                          participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee WOODSIDE VILLAGE APARTMENTS recover its costs
of this appeal from appellant CHRISTY WATKINS.


Judgment entered June 29, 2018.




                                             –3–